            Case 2:19-cv-00336-RAJ-BAT Document 82 Filed 09/11/20 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   TELECOMMUNICATION SYSTEMS,
     INC.,
 9                                                          CASE NO. 2:19-cv-00336-RAJ-BAT
                                 Plaintiff,
10                                                          ORDER DENYING MOTION FOR
             v.                                             PROTECTIVE ORDER
11                                                          REGARDING DEPOSITION OF
     LYNNE HOUSERMAN and MOTOROLA                           MSI CEO GREG BROWN
12   SOLUTIONS, INC.,

13                               Defendants.

14          The Court, having considered the parties’ LCR 37(a)(2) Expedited Joint Motion for

15   Protective Order pursuant to LCR 37(a)(2) (Dkt. 78), and declarations in support (Dkt. 78, 80,

16   and 81), hereby DENIES the request of Lynne Houserman and Motorola Solutions, Inc. (“MSI”)

17   to prohibit the deposition of MSI Chief Executive Officer and Chairman Greg Brown.

18          Pursuant to Fed. R. Civ. P. 26(c), this Court has discretion to fashion orders to prevent

19   improper discovery. McDowell v. Calderon, 197 F.3d 1253, 1256 (9th Cir.1999). Discovery may

20   be improper if it is “unreasonably cumulative or duplicative,” can be obtained from a more

21   convenient source, or if its burden cannot be justified in view of the likely benefit. Fed. R. Civ.

22   P. 26(b)(2) (C). In general, discovery is permissible with respect to “any nonprivileged matter

23   that is relevant to any party's claim.” Fed. R. Civ. P. 26(b)(1). Courts should not bar a relevant

     ORDER DENYING MOTION FOR
     PROTECTIVE ORDER REGARDING
     DEPOSITION OF MSI CEO GREG BROWN -
     1
            Case 2:19-cv-00336-RAJ-BAT Document 82 Filed 09/11/20 Page 2 of 2




 1   deposition “absent extraordinary circumstances” as such a prohibition would “likely be in error.”

 2   Salter v. Upjohn Co., 593 F.2d 649, 651 (5th Cir.1979). In deciding whether to allow the

 3   deposition of an “apex” executive, a court considers the extent of the individual's personal

 4   knowledge and whether the testimony sought will be unreasonably duplicative. See Baine v.

 5   General Motors Corp., 141 F.R.D. 332, 334 (M.D.Ala.1991); see also Six West Retail

 6   Acquisition, Inc. v. Sony Theater Mgmt. Corp., 203 F.R.D. 98, 105 (S.D.N.Y.2001).

 7          Here, Plaintiff has met its burden in demonstrating that Mr. Brown may have relevant,

 8   unique personal knowledge of relevant facts; in particular, that Mr. Brown was involved in

 9   MSI’s efforts to acquire Comtech’s and TCS’s 911 call routing and handling services, assets, and

10   executives. Defendants do not dispute that Mr. Brown has knowledge of the relevant

11   circumstances underlying Plaintiff’s claims. Rather, they merely assert he has less involvement

12   than other witnesses and that he is a busy man. However, this is not sufficient for preventing the

13   taking of a deposition.

14          Accordingly, Defendants’ motion for an order prohibiting Mr. Brown’s deposition (Dkt.

15   78) is DENIED.

16          DATED this 11th day of September, 2020.

17

18                                                        A
                                                          BRIAN A. TSUCHIDA
19                                                        Chief United States Magistrate Judge

20

21

22

23

     ORDER DENYING MOTION FOR
     PROTECTIVE ORDER REGARDING
     DEPOSITION OF MSI CEO GREG BROWN -
     2
